DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on September 24, 2020 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Allowable Subject Matter
 	Claims #1-18 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “first ground plane is transmissive to radiation in a predetermined spectral band . . . forming a second detector by: depositing a second detector structure on a second detector substrate; and depositing a second ground plane on the second detector structure . . . removing the second detector substrate” (claim 1); “forming a second detector by: depositing a second ground plane on a second detector substrate . . . removing the second detector substrate” (claim 8); and “first ground plane is transmissive to radiation in a predetermined spectral band . . . forming a second detector by: depositing a second detector structure on a second detector substrate; and depositing a second ground plane on the second detector 
		As to claims 1, 8, and 15, Maekawa (U.S. Patent Publication No. 2016/0043133 A1) is the closest prior art.  Maekawa generally teaches forming a first detector by depositing a first detector structure PD on a first detector substrate 1n, depositing a first ground plane (grounded anode) on the first detector structure.  See Maekawa, FIG. 10, FIG. 11, ¶ [0099].  Maekawa also teaches forming a second detector because Maekawa teaches forming a photodiode matrix array.  Id. at FIG. 2.  However, Maekawa is silent as to the processing step details of the second detector.  Huang et al. (U.S. Patent Publication No. 2020/0105815 A1), as cited in the IDS and hereafter “Huang”, teaches stacked photodetectors but is also silent as to the processing step details of the second detector, specifically the second ground plane.
		No other prior art was found.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829